Exhibit 10.3

 

CAPTARIS, INC.

 

2005 INCENTIVE PLAN

 

The 2005 Incentive Plan (the “Plan”) is a cash bonus plan in which the executive
officers and certain other employees of Captaris, Inc. (the “Company”) are
eligible to participate. The Plan provides cash bonuses based on the achievement
of goals related to the Company’s 2005 performance.

 

The Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) administers the Plan. The Compensation Committee, in
its sole discretion, establishes the performance goal or goals for each
participant and the formulae used to determine the actual bonus (if any) payable
to each participant under the Plan. The total amount of funds available under
the Plan and the cash target awards for the Company’s executive officers are
established by the Compensation Committee. The other employees who participate
in the Plan and the cash target awards for other participants are established by
the Company’s management.

 

There are two components to the Plan. The first component of the Plan links
payout to achievement of performance goals related to revenue (30%), operating
income (30%), operating cash (20%) and revenue diversification (20%). Depending
on the level of achievement for each goal, participants in the aggregate may
receive between 0% and 150% of the target amount for each goal. The second
component of the Plan links payout to achievement of performance goals related
to revenue from the Alchemy product line and cost savings associated with the
integration of Information Management Research, Inc. Depending on the level of
achievement for these goals, the participants in the aggregate may receive
between 0% and 100% of the target amount for this component of the Plan.

 

The Compensation Committee, in its sole discretion, may (a) eliminate, increase
or reduce the bonus payable to any participant above or below that which
otherwise would be payable under the payout formula, (b) determine whether or
not any bonus will be paid in the event of a participant’s termination of
service prior to the end of the performance period and (c) modify or terminate
the Plan at any time.

 

Payment of bonuses, if any, under the Plan shall be made as soon as practicable
after the end of the performance period during which the bonus was earned. Each
bonus shall be paid in cash in a single lump sum, subject to payroll taxes and
tax withholding.

 

Each bonus that may become payable under the Plan shall be paid solely from the
general assets of the Company. Nothing in the Plan should be construed to create
a trust or to establish or evidence any participant’s claim of any right to
payment of a bonus other than as an unsecured general creditor with respect to
any payment to which a participant may be entitled.